DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180122876 (Shim et al).
Concerning claim 1, Shim discloses a substrate (110) defined by a plurality of sub-pixels;
a first overcoating layer (120) disposed on the substrate;
a connection electrode (200) and a sacrificial layer (130) disposed on the first overcoating layer;
a first electrode (310 in the middle of Fig. 6) disposed on the connection electrode;
a second overcoating layer (140) disposed on the sacrificial layer and including an opening that exposes a portion of the first electrode (Fig. 6);

a bank layer (350) covering the dummy first electrode and a portion of the first electrode; and
an emission layer (320) and a second electrode (330) disposed on the first electrode and the bank layer.
Considering claim 16, Choi discloses preparing a first overcoating layer (120) on a substrate (110)  on which a thin film transistor has been provided (Fig. 6);
preparing a connection electrode (200) on the first overcoating layer;
preparing an insulating layer (130) on an entire surface of the substrate on which the connection electrode and the first overcoating layer have been provided (Fig. 9);
preparing a second overcoating layer (140) including an opening on the insulating layer;
making an undercut structure (UC) at a bottom portion of a side surface of the second overcoating layer by etching the insulating layer using the second overcoating layer as a mask;
preparing a first electrode (310 middle) on the connection electrode as well as inside the undercut structure, and preparing a dummy first electrode (310 left) on a top surface and a side surface of the second overcoating layer at a same time;
preparing a bank layer (350) that covers the dummy first electrode and a portion of the first electrode; and
preparing an emission layer (320)  and a second electrode (330) on the first electrode and the bank layer,

Continuing to claim 2, Choi discloses wherein the connection electrode is electrically connected with a drain electrode of a thin film transistor (Fig. 6).
Referring to claim 3, Choi discloses wherein the second overcoating layer has an undercut structure  (UC) at a bottom end of a side surface of the second overcoating layer by removing the sacrificial layer from the side surface of the second overcoating layer to inside of the second overcoating layer (Fig. 6 and [0086]-[0087]).
Regarding claim 4, Choi discloses wherein the first electrode is also disposed inside the undercut structure of the second overcoating layer (Fig. 6).
As to claim 5, Choi discloses wherein the first electrode inside the undercut structure has an uneven structure on a surface of the first electrode (Fig. 6).
Pertaining to claim 6, Choi discloses wherein the second overcoating layer exposes an entire surface of the first electrode, except for the uneven structure of the first electrode (Fig. 6).
Concerning claim 8, Choi discloses wherein the bank layer fills inside of the undercut structure of the second overcoating layer (Fig. 6).
Considering claim 11, Choi discloses wherein the sacrificial layer has a positive taper at an edge of the sacrificial layer, and
the sacrificial layer is disposed on the first overcoating layer so as to cover an edge of the connection electrode (Fig. 6).
Referring to claim 12, Choi discloses wherein the first electrode is disposed in contact with a side surface of the sacrificial layer, and is disposed on the connection electrode which is not covered by the sacrificial layer and whose surface is exposed (Fig. 6).
Regarding claim 13, Choi discloses wherein the bank layer is disposed on the second overcoating layer so as to cover the entire dummy first electrode and a part of an edge of the first electrode (Fig. 6).
As to claim 17, Choi discloses wherein the first electrode and the dummy first electrode are prepared by deposition without performing a mask process ([0087]-[0090]).
Pertaining to claim 18, Choi discloses wherein the first electrode inside the undercut structure has an uneven structure on a surface of the first electrode (Fig. 6).
Concerning claim 20, Choi discloses wherein the undercut structure is made at the bottom portion of the side surface of the second overcoating layer by removing the insulating layer from the side surface to inside of the second overcoating layer through wet etching using the second overcoating layer as a mask ([0087]-[0090]).]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10,  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20180122876 (Shim et al).
Considering claims 7, 9, 10, and 19, Choi discloses forming the first and second overcoating layer, first electrode, and sacrificial layer.
Choi does not disclose that wherein the side surface of the second overcoating layer where the first electrode is exposed is tapered at an angle of approximately 30° to 60°, wherein a distance from an end of the side surface of the second overcoating layer to an end of the sacrificial layer is in a range of approximately 0.8 um to 1.3 um, and wherein a thickness of the first electrode is approximately 92.3% or less of a thickness of the sacrificial layer.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Therefore absent evidence that the claimed dimensions would cause the device to work differently it would have been obvious to one of ordinary skill to perform routine experimentation in order to arrive at optimal dimensions for desired device functionality.

Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190181199 discloses a light emitting display with an over coat layer with an undercut structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        




/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/12/22